Citation Nr: 1009446	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether a November 10, 2005, decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for residuals of a left ankle fracture and orthopedic 
disabilities of the back, hips, knees, and legs, should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE).  


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from  September 1961 to 
August 1963.  Additional active duty during a period of 
Reserve service has not been verified.

The Veteran filed a motion dated October 7, 2008, which has 
been accepted as a motion to revise or reverse, on the basis 
of CUE, the Board's decision dated November 10, 2005, that 
denied service connection for residuals of a left ankle 
fracture and orthopedic disabilities of the back, hips, 
knees, and legs.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2009).  

The Veteran attempted to appeal the November 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court); however, the appeal was dismissed by the 
Court as not timely filed.  See Order dated in June 2006.  
The Board also denied a Motion for Reconsideration of the 
November 2005 Board decision filed in March 2009.
 
The determination as to whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for residuals of a left ankle fracture is the 
subject of a separate decision bearing docket number 08-19 
535.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for residuals 
of a left ankle fracture was denied in a November 10, 2005, 
Board decision because there was no evidence of a left ankle 
fracture during the Veteran's military service. The Board 
additionally determined that the medical opinions of record 
were not probative regarding etiology of the claimed 
residuals of a left ankle fracture.  

2.  The Veteran's claim of service connection for orthopedic 
disabilities of the hips and back was denied in a November 
10, 2005, Board decision because there was no evidence of 
disease or injury to the Veteran's hips or back during his 
military service or that degenerative arthritis of the hips 
and back manifested within one year of discharge from said 
service, or was secondary to a left ankle fracture.  

3.  The Veteran's claim of service connection for orthopedic 
disabilities of the knees and legs was denied in a November 
10, 2005, Board decision because there was no evidence of 
disease or injury to the Veteran's knees or legs during his 
military service nor was there any current diagnosis of 
disabilities of the knees or legs. 

4.  The November 10, 2005, denial of the claims represented a 
reasonable application of the known facts to the law as 
applicable at that time.  

5.  The record does not reveal any kind of error of fact or 
law in the Board's November 10, 2005, decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  


CONCLUSION OF LAW

The criteria for revision or reversal of the November 10, 
2005, decision of the Board on the basis of CUE have not been 
met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a), 20.100, 20.1402, 20.1403 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran claims CUE in the November 10, 2005, Board 
decision that denied service connection for residuals of a 
left ankle fracture and orthopedic disabilities of the back, 
hips, knees, and legs.  His motion is not exactly clear on 
what grounds he claims CUE.  To paraphrase the Veteran, he 
claims the following: (1) VA did not provide plausible 
evidence to sustain or confirm denial of decisions; (2) VA 
failed to consider non-existing vital in-patient army 
hospitalization, treatment and discharge records, as well as 
a missing left ankle x-ray report; (3) VA discounted two 
orthopedic examination findings that agreed that the old, 
left ankle fracture was sustained in 1962; (4) VA ignored the 
existence and weight of a December 1962 x-ray that 
contradicted the Board's wrongful conclusions; (5) VA failed 
to recognize that treatment for a right ankle injury was 
incredible; (6) VA substituted unreasonable and deceptive 
conjecture and speculation that he sustained a left ankle 
fracture as a civilian; (7) VA failed to accept new and 
material evidence from civilian sources and medical opinions 
that contradict VA's unfounded civilian accident allegations; 
(8) VA substituted unreasonable and deceptive conjecture 
concerning the cause of residual hip and low back 
disabilities, especially that these conditions were 
aggravated by a civilian fall; (9) information used by VA to 
deny benefits was limited and meager; and (10) VA refused to 
give identified claims file documents to the Veteran, which 
demonstrated contempt and obstructed fairness. 

The Board notes prior to revocation of his power of attorney 
to Disabled American Veterans, they submitted a Brief on his 
behalf.  They argued that the Board erred in several aspects 
of the November 2005 decision: discrediting the favorable 
opinions because they were based on history provided by the 
Veteran; providing their own  medical opinion and projecting 
the ability to have had a medical opinion on the Veteran; and 
the determination that the VA was not required to assist the 
Veteran in obtaining Reserve records from 1966. 

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion or upon request 
of a moving party at any time after the decision is made.  38 
U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of 
prior Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice codified at 38 
C.F.R. §§ 20.1400-1411 (2009).  

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b).  

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

It has been held that CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

After careful consideration of all procurable and assembled 
data, the Board finds that the appeal cannot be allowed on 
the basis that there was a failure in the duty to assist.  
Moreover, there has been no showing that the correct facts, 
as they were known at the time, were not before the 
adjudicator or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell, 3 Vet. 
App. at 313.  

First, the Board finds that a failure in the duty to assist 
or in the instant case, a failure to obtain claimed missing 
service treatment or Reserve records dated in 1966, does not 
establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  In Cook, the Federal Circuit emphasized that a 
purported failure in the duty to assist cannot give rise to 
CUE, nor does it result in "grave procedural error" so as to 
vitiate the finality of a prior, final decision.  

During the pendency of the appeal, the RO attempted to obtain 
both inpatient clinical records for a fractured ankle from 
October 1962 to December 1962 at the 42nd Field Hospital, 
APO44, Verdun, France, and in September 1966 from Fort 
Devens, Massachusetts, radiology department.  A November 2001 
response indicated that a search for records dated in 1962 at 
the 28th General Hospital and 42nd General Hospital, as well 
as radiology reports from Fort Devens dated in 1966, did not 
locate any records.   

The Veteran next argues that a revised decision is 
appropriate as the Board discredited the favorable opinions 
simply because they were based on a history provided by the 
Veteran.  Specifically, he asserts that VA discounted two 
orthopedic examination findings that agreed that the old, 
left ankle fracture was sustained in 1962.  He additionally 
argues that VA ignored the "existence and weight" of a 
December 1962 x-ray; failed to recognize that treatment for a 
right ankle injury was "incredible"; and substituted 
unreasonable "conjecture and speculation" that he sustained 
a left ankle fracture as a civilian.  These arguments must 
also fail because there must be more than a simple 
disagreement as to how the facts were weighed or evaluated by 
the Board.  Russell, supra.   The Veteran's disagreement with 
how the medical opinions were evaluated, i.e. found not to be 
probative of the matters on appeal, is inadequate to raise 
the claim of CUE.  Luallen, 8 Vet. App. at 95.  

There has been no showing that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
According to the law in effect in 2005, service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Board denied the Veteran's claim of service connection 
for residuals of a left ankle fracture because there was no 
evidence of a left ankle fracture during the Veteran's 
military service.  The Board additionally determined that the 
medical opinions of record were not probative regarding 
etiology of the claimed residuals of a left ankle fracture.  

The Board denied the Veteran's claim of service connection 
for orthopedic disabilities of the hips and back because 
there was no evidence of disease or injury to the Veteran's 
hips or back during his military service or that degenerative 
arthritis of the hips and back manifested within one year of 
discharge from said service, or was secondary to a left ankle 
fracture.  The Board denied the claim of service connection 
for orthopedic disabilities of the knees and legs because 
there was no evidence of disease or injury to the Veteran's 
knees or legs during his military service nor was there any 
current diagnosis of disabilities of the knees or legs.   

The Veteran in essence argues that the clinical evidence of 
record in November 2005 established that he sustained a left 
ankle fracture and back injury in December 1962.  He 
additionally argues that from that injury, bilateral hip, 
leg, and knee disabilities resulted.  An "undebatable" error 
would establish CUE in the Board's November 2005 decision.  
However, the service treatment records available in November 
2005 failed to show treatment of a left ankle injury, 
including fracture, or low back injury during service.  
Degenerative arthritis of the hips (diagnosed in 2001) and 
lumbar spine (diagnosed in 2000) was not diagnosed within the 
year following separation from active military service in 
1963.  There was no definitive diagnosis of record in 2005 of 
any orthopedic disabilities of the legs and knees.  See VA 
outpatient and hospitalization treatment records dated 
between 1995 and 2005, reports of VA examination dated 
between 1996 and 2005.

Thus, the Board's conclusion, at the time of the November 
2005 decision, that the evidence of record did not contain a 
showing of disease or injury to the left ankle or low back 
during service, degenerative arthritis within the one year 
presumptive period, or a current diagnosis of bilateral leg 
and knee disabilities was not "undebatably" erroneous, and 
was, rather, a reasonable application of the known facts to 
the law applicable at that time.  The Board would reiterate 
that the Veteran's disagreement with how the medical opinions 
of record were evaluated, as they pertained to the nexus 
element for the claims of service connection for left ankle, 
back, and hip disabilities, is inadequate to raise the claim 
of CUE.  Luallen, 
8 Vet. App. at 95.  

There has been no showing that the correct facts, as they 
were known at the time, were not before the adjudicator.  
Russell, 3 Vet. App. at 313.  Despite arguments by the 
Veteran that his service treatment records inaccurately 
showed treatment, specifically a short leg cast, for a right 
ankle injury as opposed to a left ankle injury, there was no 
objective evidence to support this conclusion in 2005 or for 
that matter, currently.  The Veteran's allegations that his 
service treatment records were altered by the RO are without 
merit as there was no objective evidence of such tampering in 
2005 or currently.  

Whether VA failed to accept new and material evidence from 
civilian sources and medical opinions that contradict VA's 
"unfounded civilian accident allegations" is the subject of 
a separate decision.  The allegations that VA refused to give 
identified claims file documents to the Veteran, which 
demonstrated contempt and obstructed fairness, have not been 
substantiated and are not a basis for CUE. 

The Veteran contends that there were errors in the 
adjudication of his claims.  The record does not reveal any 
kind of error of fact or law in the November 10, 2005, Board 
decision that, when called to the attention of later 
reviewers, would compel the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  The criteria for a 
finding of CUE have not been met, and the motion must be 
denied.  

Duties to Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding 
that a litigant alleging CUE is not pursuing a claim for 
benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  



ORDER

The motion for revision or reversal of the November 10, 2005, 
Board decision on the basis of CUE is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


